THOMPSON, Judge.
Ahmad Y. Saidi, the husband, appeals the final judgment of dissolution, contending that the court erred in taking evidence, in distributing the marital assets, in finding the wife entitled to attorney’s fees and permanent alimony, and in failing to disqualify itself. We find the first issue dispositive and reverse and remand for a new trial.
We recognize that the husband, for the most part pro se below, made a difficult situation even more difficult, but it was improper for the court to order the parties to respond to its interrogatories after the trial was over. The procedure amounted to a reopening of the trial to improper ex parte communications in the form of hearsay that could not be rebutted and cannot be sustained. See Hanson v. Hanson, 678 So.2d 522 (Fla. 5th DCA 1996). Accordingly, we reverse the judgment except those parts awarding custody and dissolving the marriage, and remand for further proceedings.
REVERSED and REMANDED.
COBB and HARRIS, JJ., concur.